            Case
             Case1:19-mc-91157-LTS
                  1:19-mc-91157-LTS Document
                                     Document1-1
                                              3 Filed
                                                 Filed04/19/19
                                                       04/18/19 Page
                                                                 Page11ofof33



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                      )
IN RE: NONJUDICIAL FORFEITURE                         )      MBD. No. 19-mc-91157
PROCEEDING                                            )
                                                      )

                       ORDER EXTENDING THE TIME TO FILE
                      CIVIL FORFEITURE COMPLAINT AND/OR
                    OBTAIN INDICTMENT ALLEGING FORFEITURE

       WHEREAS, Austin Nedved (the “Claimant”) has filed a claim to the following property

in a nonjudicial civil forfeiture proceeding with the United States Customs and Border Protection

(“CBP”) and the United States Postal Inspection Service (“USPIS”):

       a.       $440,000 in United States currency, seized on December 11, 2018, from Austin
                Nedved, in Shrewsbury Massachusetts;

       b.       $33,654.95 in United States currency, seized on December 11, 2018, from Austin
                Nedved, in Shrewsbury Massachusetts;

       c.       $670 in United States currency, seized on December 11, 2018, from Austin Nedved,
                in Northborough, Massachusetts;

       d.       $8,000 in United States currency, seized on December 14, 2018, from Cong Nguyen,
                in Boston, Massachusetts;

       e.       $1,500 in United States currency, seized on December 14, 2018, from Joseph
                Fallstrom, in Boston, Massachusetts;

       f.       $9,000 in United States currency, seized on December 14, 2018, from Joseph
                Fallstrom, in Boston, Massachusetts;

       g.       $10,000 in United States currency, seized on December 14, 2018, from J. Merrell, in
                Boston, Massachusetts;

       h.       $11,220 in United States currency, seized on December 14, 2018, from Jordan
                Dunbar, in Boston, Massachusetts;

       i.       $1,700 in United States currency, seized on December 14, 2018, from Charles
                Thomas, in Boston, Massachusetts;
            Case
             Case1:19-mc-91157-LTS
                  1:19-mc-91157-LTS Document
                                     Document1-1
                                              3 Filed
                                                 Filed04/19/19
                                                       04/18/19 Page
                                                                 Page22ofof33



       j.       $1,800 in United States currency, seized on December 14, 2018, from Anthony
                Ufkin, in Boston, Massachusetts;

       k.       $1,500 in United States currency, seized on December 14, 2018, from Russ Williams,
                in Boston, Massachusetts;

       l.       $9,000 in United States currency, seized on December 14, 2018, from Jon Wray, in
                Boston, Massachusetts;

       m.       $4,400 in United States currency, seized on December 14, 2018, from Adam Vito, in
                Boston, Massachusetts;

       n.       $2,000 in United States currency, seized on December 14, 2018, from RDT LNU, in
                Boston, Massachusetts; and

       o.       $10,743 in United States currency, seized on December 14, 2018, from Holden
                Smith, in Boston, Massachusetts;

(the “Defendant Properties”).

       WHEREAS, the United States and the Claimant jointly request upon agreement of the

parties, as provided in 18 U.S.C. § 983(a)(3)(A), to extend the time in which the United States is

required to file a complaint for forfeiture against the Defendant Properties and/or to obtain an

indictment alleging that the Defendant Properties are subject to forfeiture;

       WHEREAS, the United States represents to the Court that CBP and USPIS sent notice of

its intent to forfeit the Defendant Properties as required by 18 U.S.C. § 983(a)(1)(A), that no

other person has filed a claim to the Defendant Properties as required by law in the nonjudicial

civil forfeiture proceedings, and that the time within which to file such claims has expired; and

       WHEREAS, the Court is authorized by 18 U.S.C. § 983(a)(3)(A) to extend the time in

which the United States is required to file a complaint for forfeiture against the Defendant

Properties and/or to obtain an indictment alleging that the Defendant Properties are subject to

forfeiture based upon agreement of the parties or good cause shown.




                                                 2
         Case
          Case1:19-mc-91157-LTS
               1:19-mc-91157-LTS Document
                                  Document1-1
                                           3 Filed
                                              Filed04/19/19
                                                    04/18/19 Page
                                                              Page33ofof33



        ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED:

        Pursuant to 18 U.S.C. § 983(a)(3)(A)-(C), that the date by which the United States is

required to file a complaint for forfeiture against the Defendant Properties and/or to obtain an

indictment alleging that the Defendant Properties are subject to forfeiture is extended to June 29,

2019.




         4/19/2019                               /s/ Leo T. Sorokin
Date: _____________________                   ________________________________

                                              United States District Judge




                                                 3
